DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
The amendments submitted 07/12/2022 have been entered.  Claims 1-6, 8-13, 15, and 17-19 remain pending.
The Prior Art is:
Jordan et al., U.S. Patent Publicaiton 2021/0317711, hereinafter Jordan
Applicant’s arguments with respect to claim(s) 1, 8, and 15 have been considered but are moot because a new reference is being applied as it relates to the amended limitations.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-13, 15, and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan (2021/0317711) in view of Baugh et al., U.S. Patent 4,399,870, hereinafter referred to as Baugh.
Regarding Claim 1, Jordan discloses a managed pressure drilling (MPD) system comprising:
A work string (11) including one or more tubulars having an internal flow path, the work string supporting a liner string (13) terminating in a liner float (14, Paragraphs 0038-0040);
A liner hanger running tool (22) coupled to the work string uphole of the liner string and the liner float (as seen in Figure 1, Paragraphs 0038-0040);
A selectively operable surge control sub (diverter assembly 18) arranged uphole of the liner hanger running tool (as seen in Figure 1, Paragraph 0038);
A selectively operable MPD sub (assembly 21) positioned uphole of the liner hanger and the selectively operable surge control sub (as seen in Figure 1), the selectively operable MPD sub being operable to close off the internal flow path to fluid pressure passing uphole from the liner float in a first position during MPD operations and opens the internal flow path to fluid pressure after the liner string reaches a target depth (Paragraphs 0038-0040).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Baugh teaches the use of a drilling system which includes an internal bore pressure control valve in the form of a ball valve (111) having an internal flow path (passageway 113), and a recess that extends radially inwardly toward the internal flow path (as seen in Figures 1a/1b, at least circular opening 115 as part of the actuation structure, Col 4, Lines 4-13), and a tripping member (shifting links 141, 143) fixedly mounted relative to the selectively operable sub (connected to the string as seen in Figures 1a/b), the tripping member including a projection arranged downhole from the ball valve (as seen in Figures 1a/b depending on actuation condition) that extends radially inwardly toward the rotatable ball valve (as seen in Figures 1a/b, projection flanges 145, 147; Col 4, Lines 34-65), the projection selectively engaging the recess to open the rotatable ball valve (as seen in the transition between Figures 1a/b, projection 145 is outside the recess and then within the recess when opening the valve).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve and associated actuation mechanisms as taught by Baugh.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 2, in view of the above modification made in relation to Claim 1, Jordan and Baugh further teach that the downhole rotatable ball valve is formed inside a housing having an uphole end and a downhole end (as seen in Figures 1-3 of Jordan and 1a/b of Baugh, wherein the tubulars on opposite ends enclose the valve).
Regarding Claim 3, Baugh further discloses that the valve actuator system comprises an actuator member arranged between the rotatable ball valve and the uphole end (including at least ball seal seats and extent structures 117/127) and a spring (129; Col 4, Lines 13-33), the spring urging the actuator member toward the rotatable ball valve (Col 4, Lines 13-33).
Regarding Claim 4, Baugh further discloses that the ball valve and associated actuators can be held in a first position (pre-actuation) by shear screws (84; Col 7, Lines 23-31).
Regarding Claim 5, Baugh further discloses that the sub includes a ball seat arranged between the rotatable ball valve and the downhole end (as seen in at least Figures 1a/b, the tool includes surfaces which engage the rounded edges of the ball valve in the open and closed conditions above and below the ball valve), the shear members securing the ball seat to the housing (in so far as the shear screws are designed to hold the valve in a static first position before actuation).
Regarding Claim 6, Baugh further discloses that the tripping member 141) is fixedly mounted to the housing between the ball valve and the downhole end (as seen in at least Figures 1a/b).
Regarding Claim 8, Jordan discloses a resource exploration and recovery system comprising:
A surface system including a managed pressure drilling (MPD) system (Abstract, Paragraph 0001), the surface system comprising:
A host casing (15) extending downhole into a wellbore (Paragraph 0038);
A subsurface system including a work string (11) extending through the host casing (as seen in Figure 4), the work string including one or more tubulars having an internal flow path, the work string supporting a liner string (13) terminating in a liner float (14, Paragraphs 0038-0040);
A liner hanger running tool (22) coupled to the work string uphole of the liner string and the liner float (as seen in Figure 1, Paragraphs 0038-0040);
A selectively operable surge control sub (diverter assembly 18) arranged uphole of the liner hanger running tool (as seen in Figure 1, Paragraph 0038);
A selectively operable MPD sub (assembly 21) positioned uphole of the liner hanger and the selectively operable surge control sub (as seen in Figure 1), the selectively operable MPD sub being operable to close off the internal flow path to fluid pressure passing uphole from the liner float in a first position during MPD operations and opens the internal flow path to fluid pressure after the liner string reaches a target depth (Paragraphs 0038-0040).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Baugh teaches the use of a drilling system which includes an internal bore pressure control valve in the form of a ball valve (111) having an internal flow path (passageway 113), and a recess that extends radially inwardly toward the internal flow path (as seen in Figures 1a/1b, at least circular opening 115 as part of the actuation structure, Col 4, Lines 4-13), and a tripping member (shifting links 141, 143) fixedly mounted relative to the selectively operable sub (connected to the string as seen in Figures 1a/b), the tripping member including a projection arranged downhole from the ball valve (as seen in Figures 1a/b depending on actuation condition) that extends radially inwardly toward the rotatable ball valve flow path (as seen in Figures 1a/b, projection flanges 145, 147; Col 4, Lines 34-65), the projection selectively engaging the recess to open the rotatable ball valve (as seen in the transition between Figures 1a/b, projection 145 is outside the recess and then within the recess when opening the valve).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve and associated actuation mechanisms as taught by Baugh.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 9, in view of the above modification made in relation to Claim 1, Jordan and Baugh further teach that the downhole rotatable ball valve is formed inside a housing having an uphole end and a downhole end (as seen in Figures 1-3 of Jordan and 1a/b of Baugh, wherein the tubulars on opposite ends enclose the valve).
Regarding Claim 10, Baugh further discloses that the valve actuator system comprises an actuator member arranged between the rotatable ball valve and the uphole end (including at least ball seal seats and extent structures 117/127) and a spring (129; Col 4, Lines 13-33), the spring urging the actuator member toward the rotatable ball valve (Col 4, Lines 13-33).
Regarding Claim 11, Baugh further discloses that the ball valve and associated actuators can be held in a first position (pre-actuation) by shear screws (84; Col 7, Lines 23-31).
Regarding Claim 12, Baugh further discloses that the sub includes a ball seat arranged between the rotatable ball valve and the downhole end (as seen in at least Figures 1a/b, the tool includes surfaces which engage the rounded edges of the ball valve in the open and closed conditions above and below the ball valve), the shear members securing the ball seat to the housing (in so far as the shear screws are designed to hold the valve in a static first position before actuation).
Regarding Claim 13, Baugh further discloses that the tripping member 141) is fixedly mounted to the housing between the ball valve and the downhole end (as seen in at least Figures 1a/b).
Regarding Claim 15, Jordan discloses a method of performing a managed pressure drilling (MPD) operation comprising:
Perforating surge reduction activities during MPD operations with an MPD system supported on a work string (11) including a liner hanger running tool (22), a selectively operable surge control sub (18), and a selectively operable MPD sub arranged uphole of a liner string (as seen in Figure 1, Paragraphs 0038-0040);
Allowing fluid to freely flow through the liner string into the liner hanger running tool (Paragraphs 0038, 0040);
Dissipating surge pressure via the surge control sub positioned below the operable MPD sub without returning fluid up the wrong string (by using the diverter assembly 18 which acts to selectively define the flow path as either the interior of exterior of the work string, Paragraphs 0038-0041);
Opening the selectively operable MPD sub and closing the surge control valve after the liner string as reached a target depth (Paragraphs 0033-0035).
While Jordan discloses that the MPD sub may include a ball valve or other types of fluid flow control valves (Paragraphs 0040-0043), it does not expressly disclose that the sub includes a rotatable ball valve having an internal flow path and actuation structures as claimed.
Additionally, Baugh teaches the use of a drilling system which includes an internal bore pressure control valve in the form of a ball valve (111) having an internal flow path (passageway 113), and a recess that extends radially inwardly toward the internal flow path (as seen in Figures 1a/1b, at least circular opening 115 as part of the actuation structure, Col 4, Lines 4-13), and a tripping member (shifting links 141, 143) fixedly mounted relative to the selectively operable sub (connected to the string as seen in Figures 1a/b), the tripping member including a projection arranged downhole from the ball valve (as seen in Figures 1a/b depending on actuation condition) that extends radially inwardly toward the rotatable ball valve (as seen in Figures 1a/b, projection flanges 145, 147; Col 4, Lines 34-65), the projection selectively engaging the recess to open the rotatable ball valve (as seen in the transition between Figures 1a/b, projection 145 is outside the recess and then within the recess when opening the valve).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to substitute a generic flow control valve as taught by Jordan for a rotatable ball valve and associated actuation mechanisms as taught by Baugh.  Doing so merely constitutes a substitution of one known internal tubular flow control valve for another with a reasonable expectation of success (MPEP 2143, Subsection I, B).  
Regarding Claim 17, in view of the modification made in relation to Claim 15, Baugh further discloses that rotating the ball valve includes applying pressure to an actuator member to break a shear member (84, Col 7, Lines 23-31) and release a spring (129; Col 4, Lines 13-33).
Regarding Claim 18, in view of the modification made in relation to Claim 15, Baugh further discloses that wherein applying pressure to the actuator member including applying fluid pressure from a surface system onto the rotating ball valve (Abstract; Col 7, Lines 42-59).
Regarding Claim 19, in view of the modification made in relation to Claim 15, Baugh further discloses that wherein applying pressure to the actuator member includes forcing a ball seat arranged downhole of the rotating ball valve against the shear member (in so far as the shifting is accomplished via breaking the shear elements attached to stop ring 291; Col 7, Lines 23-31).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676